

Exhibit 10.4


BEHRINGER HARVARD REIT I, INC.


RESTRICTED STOCK AWARD AGREEMENT




Name of the Grantee: [    ] (the “Grantee”)
No. of Shares of Restricted Stock Awarded: [    ]
Grant Effective Date: [    ], 201__




RECITALS


A.    The Grantee is [a/an] [director/officer] of Behringer Harvard REIT I, Inc.
(the “Company”).
B.    Pursuant to the Company’s 2005 Incentive Award Plan (as amended and
supplemented from time to time, the “Plan”), the Company hereby grants to the
Grantee the number of shares of Restricted Stock of the Company, subject to the
terms and conditions set forth herein. Unless otherwise indicated, capitalized
terms used herein but not defined shall have the meanings given to those terms
in the Plan.
NOW, THEREFORE, the Company and the Grantee agree as follows:
1.Grant of Restricted Stock. The Company hereby grants the Grantee the number of
shares of Restricted Stock of the Company specified above, subject to the
following terms and conditions and subject to the provisions of the Plan. The
Plan is hereby incorporated herein by reference as though set forth herein in
its entirety.
2.    Restrictions and Conditions. The Restricted Stock awarded pursuant to this
Agreement and the Plan shall be subject to the following restrictions and
conditions:
(i)    Subject to clause (iv) below, the period of restriction with respect to
the shares of Restricted Stock granted hereunder (the “Restriction Period”)
shall begin on the Grant Effective Date and lapse on the following schedule,
provided that termination of the Grantee’s [employment/service as director] has
not occurred prior to the applicable date restrictions lapse:

1

--------------------------------------------------------------------------------



Date
Restrictions Lapse
Number of
Shares Becoming Vested
Cumulative 
Percentage Vested
[ ]
[ ] ([25]%)
[25]%
[ ]
[ ] ([25]%)
[50]%
[ ]
[ ] ([25]%)
[75]%
[ ]
[ ] ([25]%)
[100]%

Subject to the provisions of the Plan and this Agreement, during the Restriction
Period, the Grantee shall not be permitted voluntarily or involuntarily to sell,
transfer, pledge, anticipate, alienate, encumber or assign the shares (or have
such shares attached or garnished).
(ii)    Except as provided in the foregoing clause (i) or in the Plan, the
Grantee shall have, in respect of the shares of Restricted Stock, all of the
rights of a stockholder of the Company, including the right to vote the shares
of Restricted Stock and the right to receive dividends if, as and when paid.
(iii)    Subject to clause (iv) below, upon termination of the Grantee’s
[employment/service as a director], then all shares of Restricted Stock still
subject to restriction shall thereupon, and with no further action, be forfeited
by the Grantee.
(iv)    Notwithstanding any other term or provision of this Agreement, upon (A) 
termination of the Grantee’s [employment/service as director] as a result of the
Grantee’s death or disability or (B) a Change of Control (regardless of whether
or not a termination of the Grantee’s [employment/service as director] has
occurred), during the Restriction Period, then the Restriction Period will
immediately lapse on all Restricted Stock granted to the Grantee that have not
previously been forfeited.
(v)    Notwithstanding anything to the contrary in this Section 2, to the extent
the Grantee is a party to another agreement or arrangement with the Company that
provides accelerated vesting of the shares of Restricted Stock or all equity
awards in general in the event of certain types of employment terminations, a
Change of Control, or any other applicable vesting-related events or provides
more favorable vesting provisions than provided for in this Agreement, the more
favorable vesting terms of such other agreement or arrangement shall control.
3.    Incorporation of Plan; Interpretation by Committee. This Agreement is
subject in all respects to the terms, conditions, limitations and definitions
contained in the Plan. In the event of any discrepancy or inconsistency between
this Agreement and the Plan, the terms and conditions of the Plan shall control.
The Committee may make such rules and regulations and establish such procedures
for the administration of this Agreement as it deems appropriate. Without
limiting the generality of the foregoing, the Committee may interpret the Plan
and this Agreement, with such interpretations to be conclusive and binding on
all persons and otherwise accorded the maximum deference permitted by law,
provided that the Committee’s interpretation

2

--------------------------------------------------------------------------------



shall not be entitled to deference on and after a Change of Control except to
the extent that such interpretations are made exclusively by members of the
Committee who are individuals who served as Committee members before the Change
of Control and take any other actions and make any other determinations or
decisions that it deems necessary or appropriate in connection with the Plan,
this Agreement or the administration or interpretation thereof. In the event of
any dispute or disagreement as to interpretation of the Plan or this Agreement
or of any rule, regulation or procedure, or as to any question, right or
obligation arising from or related to the Plan or this Agreement, the decision
of the Committee, except as provided above, shall be final and binding upon all
persons.
[Note: If Award is for a member of the Compensation Committee, all references to
“Committee” in the Agreement need to be changed to “Board”.]


4.    Legend. The records of the Company and any other documentation evidencing
the shares of Restricted Stock shall bear an appropriate legend, as determined
by the Company in its sole discretion, to the effect that such shares of
Restricted Stock are subject to restrictions as set forth herein, in the Plan
and in this Agreement.
5.    Withholding and Taxes. No later than the date as of which an amount first
becomes includible in the gross income of the Grantee for income tax purposes or
subject to the Federal Insurance Contributions Act withholding with respect to
the shares of Restricted Stock granted hereunder, the Grantee will pay to the
Company or, if appropriate, any of its Subsidiaries, or make arrangements
satisfactory to the Committee regarding the payment of, any United States
federal, state or local or foreign taxes of any kind required by law to be
withheld with respect to such amount. The obligations of the Company under this
Agreement will be conditional on such payment or arrangements, and the Company
and its Subsidiaries shall, to the extent permitted by law, have the right to
deduct any such taxes from any payment otherwise due to the Grantee. The Grantee
may elect to have the required minimum tax withholding obligation satisfied, in
whole or in part, by (i) authorizing the Company to withhold from shares of
Restricted Stock to be issued, or (ii) transferring to the Company, a number of
Shares with an aggregate Fair Market Value that would satisfy the withholding
amount due.
6.    Amendment; Modification. This Agreement may only be modified or amended in
a writing signed by the parties hereto, provided that the Grantee acknowledges
that the Plan may be amended or discontinued in accordance with Section 12
thereof and that this Agreement may be amended or canceled by the Committee, on
behalf of the Company, for the purpose of satisfying changes in law or for any
other lawful purpose, so long as no such action shall adversely affect the
Grantee’s rights under this Agreement without the Grantee’s written consent. No
promises, assurances, commitments, agreements, undertakings or representations,
whether oral, written, electronic or otherwise, and whether express or implied,
with respect to the subject matter hereof, have been made by the parties which
are not set forth expressly in this Agreement. The failure of the Grantee or the
Company to insist upon strict compliance with any provision of this Agreement,
or to assert any right the Grantee or the Company, respectively, may have under
this Agreement, shall not be deemed to be a waiver of such provision or right or
any other provision or right of this Agreement.

3

--------------------------------------------------------------------------------



7.    Complete Agreement. This Agreement (together with those agreements and
documents expressly referred to herein, for the purposes referred to herein)
embody the complete and entire agreement and understanding between the parties
with respect to the subject matter hereof, and supersede any and all prior
promises, assurances, commitments, agreements, undertakings or representations,
whether oral, written, electronic or otherwise, and whether express or implied,
which may relate to the subject matter hereof in any way.
8.    No Obligation to Continue Employment or Other Service Relationship.
Neither the Company nor any Subsidiary is obligated by or as a result of the
Plan or this Agreement to continue to have the Grantee provide services to it or
to continue the Grantee in employment and neither the Plan nor this Agreement
shall interfere in any way with the right of the Company or any Subsidiary to
terminate its service relationship with the Grantee or the employment of the
Grantee at any time.
9.    No Limit on Other Compensation Arrangements. Nothing contained in this
Agreement shall preclude the Company from adopting or continuing in effect other
or additional compensation plans, agreements or arrangements, and any such
plans, agreements and arrangements may be either generally applicable or
applicable only in specific cases or to specific persons.
10.    Severability. If any term or provision of this Agreement is or becomes or
is deemed to be invalid, illegal or unenforceable in any jurisdiction or under
any applicable law, rule or regulation, then such provision shall be construed
or deemed amended to conform to applicable law (or if such provision cannot be
so construed or deemed amended without materially altering the purpose or intent
of this Agreement and the grant of shares of Restricted Stock hereunder, such
provision shall be stricken as to such jurisdiction and the remainder of this
Agreement and the award hereunder shall remain in full force and effect).
11.    Law Governing. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, WITHOUT REGARD TO ANY PRINCIPLES
OF CONFLICTS OF LAW WHICH COULD CAUSE THE APPLICATION OF THE LAWS OF ANY
JURISDICTION OTHER THAN THE STATE OF TEXAS.
12.    Headings. Section, paragraph and other headings and captions are provided
solely as a convenience to facilitate reference. Such headings and captions
shall not be deemed in any way material or relevant to the construction, meaning
or interpretation of this Agreement or any term or provision hereof.
13.    Notices. Notices hereunder shall be mailed or delivered to the Company at
its principal place of business and shall be mailed or delivered to the Grantee
at the address on file with the Company or, in either case, at such other
address as one party may subsequently furnish to the other party in writing.

4

--------------------------------------------------------------------------------



14.    Counterparts. This Agreement may be executed in two or more separate
counterparts, each of which shall be an original, and all of which together
shall constitute one and the same agreement.
15.    Successors and Assigns. The rights and obligations created hereunder
shall be binding on the Grantee and his heirs and legal representatives and on
the successors and assigns of the Company.
[Signature Page Follows]



5

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have caused this Award to be executed on the
[_____________] day of [___________________], 201__.
BEHRINGER HARVARD REIT I, INC.
By:        
Name:
Title:




Grantee
    
Name:


Address:

6